Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3,5-6,8-16 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1. the prior art fails to teach or reasonably suggest an OLED driving system comprising “a second prospection acquisition part which acquires a prospective electric current value; and a lifetime estimator which obtains, based on an available actual usage time representing an actual time until a lifetime luminance value defined as a lifetime of the OLED lighting device and the prospective electric current value acquired by the second prospection acquisition part, lifetime usage information corresponding to the usage information with respect to each of the electric current ranges, and calculates the available actual usage time based on the lifetime luminance value”, in combination with the other limitations of the claim.

Dependent claims 2-3, and 5-6 are allowed by virtue of its dependency.

Regarding claim 8, the prior art fails to teach or reasonably suggest an OLED driving system comprising “second information representing a second correlation between an electric current value and an accumulated actual usage time of the OLED lighting device, and a luminance value of the OLED lighting device when driving the OLED lighting device by applying an electric current to the OLED lighting device at a value higher than the rated electric current value”, in combination with the other limitations of the claim. 

Dependent claims 9-11 are allowed by virtue of its dependency.

Regarding claim 12, the prior art fails to teach or reasonably suggest an OLED driving system comprising “the usage information with respect to a specific electric current range corresponding to the electric current value of the electric power output from the electric power output part, and causes the usage information storage part to store usage information representing the updated accumulated actual usage time, wherein the plurality of electric current ranges include at least a range of not higher than a rated electric current value of the OLED lighting device and a range of higher than the rated electric current value”, in combination with the other limitations of the claim. 

Dependent claims 13-16 are allowed by virtue of its dependency.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 517-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831